Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2337
                     Lower Tribunal No. 11-27638 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

  Best American Diagnostic Center, Inc. a/a/o Martha Saiz,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines), Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before LINDSEY, HENDON and LOBREE, JJ.

     PER CURIAM.

     We reverse and remand consistent with our recent decision in United
Automobile Insurance Co. v. Millennium Radiology, LLC, 337 So. 3d 834,

837 (Fla. 3d DCA 2022) (“Millennium’s ‘identity’ is not the same in each of

these cases against United Auto; Millennium draws its identity from its

assignor from case to case. The identity element of collateral estoppel,

therefore, is not satisfied.”).

      Reversed and remanded.




                                    2